Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kanika Radhakrishnan on 07/11/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A computer-implemented method, comprising: 
receiving, by a processor, a media play request initiated from a User Interface (UI) of a media application installed on a user device, wherein the media play request comprises a selected media file and wherein the UI comprises a plurality of pattern creation options; 
playing, by the processor, the selected media file; 
facilitating, by the processor, creation of at least one pattern of a plurality of patterns for the selected media file while playing the selected media file, wherein the at least one pattern is created by a user using at least one pattern creation option of the plurality of pattern creation options; and 
storing, by the processor, the at least one pattern of the selected media file in a corresponding at least one script file of a plurality of script files, wherein the at least one pattern is transformed into corresponding one or more intensity instruction signals and wherein the one or more intensity instruction signals are sent to an adult entertainment device communicably connected to the user device to cause customization of one or more adjustable parameters of the adult entertainment device to be in synchronization with the selected media file;
wherein the at least one pattern for the selected media file comprises a frequency pattern and an amplitude pattern, and wherein the at least one pattern is created in one of: 
a default setting mode enabling the user to create only one of the frequency pattern and the amplitude pattern; and 
HYTT-P00141a personalized setting mode enabling the user to create both the frequency pattern and the amplitude pattern.  

Claim 10 has been cancelled. 

12. (Currently Amended) A system, comprising: 
a communication interface configured to receive a media play request initiated from a User Interface (UI) of a media application installed on a user device, wherein the media play request comprises a selected media file and wherein the UI comprises a plurality of pattern creation options; 
a memory comprising executable instructions; and 
a processor communicably coupled to the communication interface and configured to execute the instructions to cause the system to at least: 
play the selected media file; 
facilitate creation of at least one pattern of a plurality of patterns for the selected media file while playing the selected media file, wherein the at least one pattern is created by a user using at least one pattern creation option of the plurality of pattern creation options; and 
store the at least one pattern of the selected media file in a corresponding at least one script file of a plurality of script files, wherein the at least one pattern is transformed into corresponding one or more intensity instruction signals and wherein the one or more intensity instruction signals are sent to an adult entertainment device communicably connected to the user device to cause customization of one or more adjustable parameters of the adult entertainment device to be in synchronization with the selected media file;
wherein the at least one pattern for the selected media file comprises a frequency pattern and an amplitude pattern, and wherein the at least one pattern is created in one of: 
a default setting mode enabling the user to create only one of the frequency pattern and the amplitude pattern; and 
a personalized setting mode enabling the user to create both the frequency pattern and the amplitude pattern.  

Claim 16 has been cancelled. 

20. (Currently Amended) A computer-implemented method, comprising: 
receiving, by a processor, a media selection request initiated from a User Interface (UI) of a media application installed on a user device communicably connected to an adult entertainment device, wherein the media selection request comprises a selected media file, and wherein the media application is facilitated by a server system; 
detecting, by the processor, at least one script file of a plurality of script files corresponding to the selected media file on the user device and on the server system;
displaying, by the processor, a list of local script files detected from the user device and a list of public script files detected from the server system; 
receiving, by the processor, a user selection of a script file from one of: 
HYTT-P00144the list of local script files; and 
the list of public script files, wherein the selected script file comprises a corresponding pattern created for the selected media file; 
playing, by the processor, the selected media file associated with the selected script file; and 
sending, by the processor, one or more intensity instruction signals transformed from the corresponding pattern in the selected script file to the adult entertainment device, wherein receipt of the one or more intensity instruction signals causes the adult entertainment device to perform customization of one or more adjustable parameters of the adult entertainment device to be in synchronization with the played media file associated with the selected script file;
wherein the at least one pattern for the selected media file comprises a frequency pattern and an amplitude pattern, and wherein the at least one pattern is created in one of: 
a default setting mode enabling the user to create only one of the frequency pattern and the amplitude pattern; and 
HYTT-P00141a personalized setting mode enabling the user to create both the frequency pattern and the amplitude pattern.  

Allowable Subject Matter
Claims 1-9, 11-15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421